Citation Nr: 0803078	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  01-00 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia.  

2.  Entitlement to service connection for a right parietal 
stroke, secondary to severe vertebrobasilar artherosclerotic 
disease, right internal carotid artery stenosis, and 
hypertension (claimed as multiple strokes, transient ischemic 
attacks, and hypertension).  

3.  Entitlement to service connection for peripheral vascular 
disease.  

4.  Entitlement to a rating higher than 10 percent for facial 
scars.  

5.  Entitlement to a compensable rating for a scar on the 
right arm.  

6.  Entitlement to a compensable rating for residuals of a 
left mandible fracture.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1952 to May 
1954 and from September 1954 to February 1958.  However, an 
administrative determination in September 1958 concluded he 
was dishonorably discharged from his second period of 
service.  Therefore, he is ineligible for benefits stemming 
from disability incurred during that latter period of 
service.  38 C.F.R. § 3.12(a) (2007).  

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC.  The 
Board remanded this case in April 2006 for further 
development and consideration.

The veteran has a separate claim for service connection for a 
dental condition due to a motor vehicle accident during his 
military service.  That accident was also when he fractured 
his left mandible.  The dental condition issue is not before 
the Board, except as it concerns his left mandible fracture.  
See 38 C.F.R. § 20.200 (2007).  Therefore, the Board will 
only address this specific issue of whether he is entitled to 
a higher rating for the residuals of the left mandible 
fracture.  




FINDINGS OF FACT

1.  The veteran's elevated cholesterol level 
(hypercholesterolemia) is a mere laboratory finding, not an 
actual disability for VA compensation purposes.   

2.  The veteran's right parietal stroke was not caused by his 
active military service from June 1952 to May 1954.

3.  The veteran's peripheral vascular disease was not caused 
by his active military service from June 1952 to May 1954.  

4.  The veteran's facial scars are not severe and do not 
produce a marked and unsightly deformity of the eyelids, 
lips, or auricles.  Nor does he have visible or palpable 
tissue loss or gross distortion or asymmetry of one feature 
or paired set of features.  His scars do not have two or 
three characteristics of disfigurement

5.  The veteran's right arm scar does not cause any 
associated limitation of motion or function.  

6.  The veteran does not have limitation of motion of his jaw 
or loss of masticatory function.  


CONCLUSIONS OF LAW

1.  A disability manifested by elevated cholesterol levels 
was not incurred in or aggravated by active military service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  A right parietal stroke was not incurred in or aggravated 
by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  Peripheral vascular disease was not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

4.  The criteria are not met for a rating higher than 10 
percent for facial scars.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, Diagnostic Code 
(DC) 7800 (2002 and 2007).

5.  The criteria are not met for a compensable rating for a 
scar on the right arm.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, Diagnostic Code 
(DC) 7805 (2002 and 2007).

6.  The criteria are not met for a compensable rating for 
residuals of the left mandible fracture.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.150, 
DC 9903 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in November 2001 and 
December 2006 (this second notice sent following the Board's 
remand), the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The RO did not issue the VCAA notice letters prior to 
initially adjudicating the veteran's claims in March 2000 - 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  But keep in mind that 
initial decision was before the VCAA even existed, which did 
not occur until September 2000.  


And in Pelegrini II, the Court clarified that in these type 
situations VA need only ensure the veteran receives, or since 
has received, content-compliant VCAA notice, followed by 
readjudication of his claims, such that the essential 
fairness of the adjudication is unaffected.

The Federal Circuit Court recently reiterated this by 
indicating that a statement of the case (SOC) or supplemental 
SOC (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 (Fed. Cir. 
Sept. 17, 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, the more recent December 2006 VCAA letter was sent on 
remand, prior to the July 2007 SSOC - wherein the RO 
readjudicated the claims based on any additional evidence 
that had been received since that initial rating decision, 
SOC, and any prior SSOC.  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  The initial November 
2001 VCAA letter did not specifically ask the veteran to 
provide any evidence in his possession pertaining to his 
claims.  Pelegrini II, 18 Vet. App. at 120-21.  However, the 
more recent December 2006 letter did make this specific 
request and, in any event, VA's Office of General Counsel has 
indicated requiring VA include such a request as part of the 
notice provided to a claimant under those provisions is 
obiter dictum and, therefore, not binding on VA.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC discussed this in 
response to the holding in Pelegrini v. Principi, 17 Vet. 
App. 183 (2002) (Pelegrini I), but the Court used basically 
the same language in Pelegrini II, so it is equally 
applicable).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the Chief Legal Officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

In the December 2006 letter the veteran was asked to give to 
VA any evidence pertaining to his claims, even though the 
letter did not use the precise language specified by the 
Pelegrini Court, and that is sufficient to satisfy § 5103(a).  
So any failure to make this specific request in the initial 
November 2001 VCAA letter is non-prejudicial, harmless error.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) and 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  

Also note that a December 2006 letter advised the veteran of 
the disability rating and effective date elements of his 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

With respect to the duty to assist, the RO obtained the 
veteran's partial service medical records, service personnel 
records, VA medical records, and the reports of his VA 
compensation examinations.  As there is no other indication 
or allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board realizes attempts were made to obtain additional 
service medical records (SMRs) from the National Personnel 
Records Center (NPRC), a military records repository.  The 
NPRC responded that these additional records were unavailable 
and presumed destroyed in a 1973 fire at this facility.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991) (where SMRs have 
been destroyed or are unavailable, the Board has a heightened 
duty to provide an explanation of reasons or bases for its 
findings and to consider applying the benefit-of-the-doubt 
doctrine).  See also Moore (Howard) v. Derwinski, 1 Vet. App. 
401, 404 (1991).  That said, some, albeit not all, of the 
veteran's SMRS were obtained.  

"Full compliance with the [statutory duty to assist] also 
includes VA assistance in obtaining relevant records from 
private physicians when [the veteran] has provided concrete 
data as to time, place, and identity."  Olson v. Principi, 
480, 483 (1992).  But while the duty to assist is neither 
optional nor discretionary (see Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1991)), this duty is not a one-way street; nor 
is it a "blind alley."  Olson, 3 Vet. App. at 483.  "The 
VA's 'duty' is just what it states, a duty to assist, not a 
duty to prove a claim with the veteran only in a passive 
role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(citations omitted).  

An etiological opinion has not been obtained for the 
veteran's three service-connection claims.  However, the 
Board finds that the evidence, discussed below, which 
indicates he did not have complaints or receive treatment for 
these claimed disorders during service and that there is no 
competent medical evidence suggesting or indicating a nexus 
(i.e., etiological link) between these disorders and his 
military service, warrants the conclusion that a remand for 
an examination and opinion is not necessary to decide these 
claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
As the service and post-service medical records provide 
no basis to grant these claims, and indeed provide evidence 
against them, the Board finds no basis for a VA examination 
and opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.   Here, the second and third elements are not 
met because the veteran's claimed disabilities do not qualify 
him for any presumptive periods, and since there is no 
indication his disabilities may be associated with his period 
of military service, which ended over 50 years ago.     

The Board is also satisfied as to compliance with its April 
2006 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  


A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Cardiovascular disease, including hypertension, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Other disorders diagnosed after discharge may still be 
service connected if all the evidence, including relevant 
service records, establishes the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has current diagnoses of a 
right parietal stroke and peripheral vascular disease.  
Therefore, there is no doubting he has these claimed 
conditions.  Indeed, the report of his April 2005 VA 
examination noted that he had some 23 medical conditions for 
which he had received treatment.  The more determinative 
issue, though, is whether these claimed conditions are 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This simply has 
not been done in this instance.

Hypercholesterolemia

High/elevated cholesterol is also referred to as 
hypercholesterolemia or hyperlipidemia.  Under applicable 
regulation, the term "disability" means impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions.  38 C.F.R. § 4.1. See also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439 (1995).  A mere symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  See, e.g., Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (discussing this in the context 
of mere pain, without any underlying condition to account for 
it).  With this in mind, an elevated cholesterol level 
represents only a laboratory finding, and not an actual 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 
1996) (Diagnoses of hyperlipidemia, elevated triglycerides, 
and elevated cholesterol are actually laboratory results and 
are not, in and of themselves, disabilities.  As a result, 
they are not appropriate entities for the rating schedule.).

Therefore, hypercholesterolemia alone is not a "disability" 
for VA compensation benefits purposes.  Accordingly, service 
connection must be denied for this claimed condition.  If the 
veteran develops a disability that he believes is related to 
his hypercholesterolemia, then he is free to file a claim for 
service connection for such disability.

The law here is dispositive.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Board need not determine whether there 
is a relationship between the veteran's elevated cholesterol 
and his military service, in the absence of an underlying 
disability, but in any event it should be noted that there is 
no competent evidence of relevant disease or injury in 
service or during the years immediately after service 
pertaining to his elevated cholesterol level.



Right Parietal Stroke

The veteran asserts that his right parietal stroke was caused 
by heart disease and hypertension.  The first medical 
evidence of hypertension is in a hospital summary from April 
1981, almost 30 years after he left the military.  

The veteran had a right parietal stroke in June 1998.  The 
hospitalization record stated he had a right parietal stroke 
with a secondary diagnosis of vertebrobasilar 
artherosclerotic disease.  

In April 1999, the veteran received gait rehabilitation 
therapy after his stroke and used a cane to help him walk.  

Additional VA outpatient treatment records show the veteran 
has diagnoses of right carotid artery stenosis, hypertension, 
severe vertebrobasilar artherosclerotic disease, and 
decompensated congestive heart failure.  

In December 2006, the RO sent the veteran a VCAA letter 
asking him to submit additional evidence to support his 
appeal for service connection for a right parietal stroke.  
He responded in January 2007 that he had no further evidence 
to submit.  

The medical evidence of record does not indicate the 
veteran's right parietal stroke, hypertension, heart disease, 
or decompensated congestive heart failure were caused by his 
period of military service.  Additionally, he was first 
diagnosed with the precursor hypertension in 1981, almost 30 
years after leaving the military, and he did not have a 
stroke until 1998, even several more years after leaving the 
military.  The Board must note that the lapse of so many 
years between his separation from service and the first 
complaints and treatment for the claimed disorder is a factor 
for consideration in deciding his service-connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The available SMRs do not show the veteran had complaints or 
was diagnosed with or treated for any cardiac problem or 
hypertension, and there also is no medical evidence of record 
otherwise linking his right parietal stroke to his military 
service.  For these reasons and bases, the preponderance of 
the evidence is against service connection for a right 
parietal stroke, in turn meaning there is no reasonable doubt 
to resolve in the veteran's favor, and his claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Peripheral Vascular Disease

The veteran was first diagnosed with peripheral vascular 
disease in 1998, over 40 years after leaving the military.  
His VA outpatient records show this diagnosis, among many 
cardiac and other medical conditions.  He has been treated 
for heart problems many times, but not specifically for 
peripheral vascular disease.  When it appears in the records, 
it is usually included in a list of other medical conditions.  
Regardless, it has not been etiologically linked to his 
military service.

An August 2002 radiology report shows the veteran had central 
pulmonary vascular prominence and congestion.  The impression 
was possible congestive heart failure.  

In December 2006, the RO sent the veteran a VCAA letter 
asking that he submit additional evidence to support his 
appeal for service connection for peripheral vascular 
disease.  He responded in January 2007 that he had no further 
evidence to submit.  

In May 2007, the veteran was hospitalized for decompensated 
congestive heart failure.  Secondary diagnoses were chronic 
obstructive pulmonary disease (COPD), hypertension, prostate 
cancer, and possible sarcoidosis.  He was hospitalized for 
three days, and his symptoms improved dramatically.  He was 
prescribed several medications to relieve his symptoms.  

In June 2007, the veteran had a left and right heart 
catheterization, as well as coronary bypass graft and femoral 
angiographies, all of which showed severe native coronary 
artery disease.  Peripheral vascular disease also was among 
the medical conditions listed as afflicting him.  He was 
hospitalized for part of June and July 2007 for these 
procedures.  His treating physicians did not indicate or 
otherwise suggest that his peripheral vascular disease or 
heart problems bear any relationship to his period of 
military service.  

The available SMRs do not show the veteran had complaints or 
was diagnosed with or treated for peripheral vascular disease 
while in the military.  His post-service medical records also 
not provide the necessary link between his current disability 
from peripheral vascular disease and his period of military 
service, which ended over 50 years ago.  He was not diagnosed 
with peripheral vascular disease until 1998, over 40 years 
after leaving the military.  So many years between his 
separation from service and the first manifestation or 
treatment for this claimed disorder is a factor for 
consideration in deciding his service-connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

For these reasons and bases, the preponderance of the 
evidence is against service connection for peripheral 
vascular disease, in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor, and his 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of a 
staged rating would be necessary.

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of extra-
schedular evaluations under 38 C.F.R. § 3.321(b).  That is, 
there is no evidence of exceptional or unusual circumstances 
such as frequent hospitalization or marked interference with 
employment to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  According to 
38 C.F.R. § 4.1, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See also VAOPGCPREC 6-96; 
Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether staged ratings are appropriate for the 
veteran's scars and residuals of the left mandible fracture.  
But his symptoms have remained constant throughout the course 
of the period on appeal and, as such, staged ratings are not 
warranted.  

Scars on the Face and Right Arm

The veteran asserts that he is entitled to higher ratings for 
his service-connected facial and right arm scars, currently 
evaluated as 10 and 0 percent disabling, respectively, under 
DCs 7800 (for disfigurement of the head, face, and neck) 
and 7805 (for other scars).  38 C.F.R. § 4.118.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2007), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders, such as the 
veteran's scars.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  Therefore, the Board will evaluate his claim under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations.  However, the VA's 
Office of General Counsel determined in an opinion that the 
amended rating criteria, if favorable to the claim, can be 
applied only prospectively for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000 (Apr. 10, 2000).  

The RO addressed the previous and amended criteria in the 
July 2007 SSOC.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4. Vet. App. 
384, 392-94 (1993).  

Under the previous criteria for DC 7800, a 10 percent 
evaluation was warranted when the scars were moderate and 
disfiguring.  A 30 percent evaluation was warranted when the 
scars were severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  38 C.F.R. 
§ 4.118, DC 7800 (2002).  



Under the amended DC 7800, a 10 percent evaluation is 
warranted when there is one characteristic of disfigurement.  
A 30 percent evaluation is warranted when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes, ears, cheeks and lips), or; with two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
DC 7800.  Note 1 lists the eight characteristics of 
disfigurement as: (1) a scar that is 5 or more inches in 
length, (2) a scar that is at least one quarter inch wide at 
its widest part, (3) surface contour of the scar is elevated 
or depressed on palpation, (4) the scar is adherent to the 
underlying tissue, (5) the skin is hypo- or hyperpigmented in 
an area exceeding six square inches, (6) the skin texture is 
abnormal, i.e. scaly, shiny, irregular, atrophic, etc. in an 
area exceeding six square inches, (7) the underlying soft 
tissue is missing in an area exceeding six square inches, and 
(8) the skin is indurated and inflexible in an area exceeding 
six square inches.  38 C.F.R. § 4.118, DC 7800 (2007).  

Under both the former and amended DC 7805, the rater is 
instructed to evaluate the scar based on limitation of 
function of the affected part.  38 C.F.R. § 4.118, DC 7805 
(2002 and 2007).  

There is no evidence the veteran's right arm scar is deep or 
causes limited motion to warrant application of DC 7801.  
There also is no evidence his facial or right arm scars are 
unstable or painful on examination to warrant application of 
DCs 7803 or 7804.  See also Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of DC should be upheld if supported by 
explanation and evidence).  

In October 2001 the veteran had a VA scars examination.  His 
motor vehicle accident in service was noted, and that he 
suffered multiple lacerations on his face that were sutured.  
He had a four scars:  (1) a 1-1/2 inch oblique scar on his 
right upper eyelid that extended to the upper bridge of his 
nose, (2) a 1-1/2 inch scar on his anterior nose, just left of 
the midline, (3) a 1 inch oblique scar on the left upper 
lateral border of his nose, and (4) a 2-1/2 inch scar that ran 
from the approximate mid-eyebrow in to the left frontal 
scalp.  

Upon examination, the veteran's scars were not tender to 
palpation (touch).  There also was no adherence to the 
underlying tissue.  Their texture was soft.  There was no 
ulceration, skin breakdown, elevation or depression, loss of 
underlying tissues, inflammation, edema, or keloid formation.  
The colors of the scars were the same as the surrounding 
skin.  The examiner concluded the veteran's facial 
disfigurement was minimal to moderate.  The most notable 
scars were on the anterior nose and left forehead.  There was 
no limitation of function due to these scars.  Color 
photographs of the veteran's face were taken at the 
examination and put in his claims file for consideration.  

In April 2005, the veteran had a VA general medical 
examination.  The examiner noted that the veteran had a scar 
from a laceration on his nose, with no complaints about the 
scar.  He also had a scar on his right arm.  He complained of 
occasional recurring pain in the upper right arm, but he 
could use his arm to perform daily activities.  The examiner 
stated the veteran had no complaints referable to the scar.  
Upon examination, the examiner found that the veteran had an 
unremarkable 1 inch vertical linear scar over his nose, just 
to the left of the midline, and an unremarkable 2 inch long 
horizontal linear scar in the mid medial right arm.  Neither 
scar was tender to palpation or had keloid formation.  There 
also was no appreciable tissue loss with either scar.  Color 
photographs of the scars accompanied the examination record.  

The remainder of the veterans claims file does not contain 
any evidence of complaints or treatment for his facial and 
right arm scars.  

Under the previous criteria for DC 7800, the veteran's facial 
scars do not meet the criteria for a higher 30 percent 
evaluation because they are not severe.  An examiner in 
October 2001 described the veteran's level of disfigurement 
as minimal to at most moderate.  Additionally, the scars do 
not involve a marked and unsightly deformity of his eyelids, 
lips, or auricles.  Therefore, the older criteria do not 
provide a basis for increasing his rating.  



Under the revised criteria, the veteran also is not entitled 
to a higher 30 percent evaluation for his facial scars 
because there is no visible or palpable tissue loss or gross 
distortion or asymmetry of two features or paired sets of 
features.  His most prominent scar is on his nose.  His scars 
do not involve two or three of the characteristics of 
disfigurement.  Therefore, a higher 30 percent evaluation may 
not be granted.  The results of his two VA compensation 
examinations provide probative evidence against his claim.

With regard to the veteran's right arm scar, the examiner in 
October 2001 denied any associated functional limitation 
(e.g., accompanying limitation of motion), and the examiner 
in April 2005 indicated the veteran had no complaints 
referable to his right arm scar.  As there is no functional 
limitation of his right arm due to this scar, a compensable 
evaluation may not be granted.  

For these reasons and bases, the preponderance of the 
evidence is against the claims for higher ratings for the 
scars, in turn meaning there is no reasonable doubt to 
resolve in the veteran's favor, and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  

Left Mandible Fracture

The veteran asserts that he is entitled to a compensable 
disability evaluation for the residuals of his left mandible 
fracture.  His rating is determined by DC 9903, for nonunion 
of the mandible.  38 C.F.R. § 4.150.  

Under DC 9903, a 10 percent evaluation is warranted when 
there is moderate nonunion of the mandible and a 30 percent 
evaluation is warranted when there is severe nonunion of the 
mandible.  38 C.F.R. § 4.150, DC 9903.  The determination is 
dependent on the degree of motion and relative loss of 
masticatory function.  Id., Note 1.



The words "slight," "moderate" and "severe" as used in the 
various DCs are not defined in the VA Schedule for Rating 
Disabilities.  And rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "severe" 
by VA examiners and others, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

The veteran had a VA examination in October 1999.  He 
complained that when the weather was cold, his jaws ached.  
He indicated his last oral infection was in 1958.  He had no 
difficulty chewing his food.  His speech was clear and his 
tongue was intact.  Upon examination, his partial palate and 
lower jaw were intact with no apparent irritation or 
abnormality.  Temporomandibular joint (TMJ) clicking was 
heard bilaterally when he opened and closed his mouth, but he 
had full ranges of motion of his head without complaint of 
pain.  The diagnosis was healed, intact fracture of the left 
mandible.  

At his October 2000 VA dental examination, the veteran 
mentioned pain, sensitivity, and parestheisia (decreased 
sensation) of his face, teeth, maxilla, or mandible.  But the 
objective findings showed that the occlusal relationship of 
his jaws and teeth were within normal limits.  TMJ clicking 
was heard bilaterally when he opened and closed his mouth, 
however, it was not painful and did not interfere with biting 
or chewing.  

At the October 2001 VA scars examination, the evaluating 
physician noted the veteran had fractured his left mandible 
in a motor vehicle accident during service and lost several 
teeth.  

An April 2005 VA general medical examination report shows the 
veteran does not have loss of jaw motion or masticatory 
function due to his left mandible fracture.  No mandibular 
abnormalities were noted at the examination.  

These records provide strong evidence against the veteran's 
claim for a higher rating because they do not show the type 
of functional impairment required.  His post-service medical 
records, including the reports of his VA compensation 
examinations, do not show he has any impairment of jaw motion 
or masticatory function.  As such impairment is required for 
a higher 10 percent evaluation, he is not entitled to even 
this minimal compensable rating.  Therefore, the 
preponderance of the evidence against his claim.  38 C.F.R. 
§ 4.3.  There is no reasonable doubt to resolve in his favor, 
and his claim must be denied.  Alemany, 9 Vet. App. at 519 
(1996).  


ORDER

Service connection for  hypercholesterolemia is denied.  

Service connection for a right parietal stroke is denied.  

Service connection for peripheral vascular disease is denied.  

A disability evaluation greater than 10 percent for facial 
scars is denied.  

A compensable disability evaluation for a scar on the right 
arm is denied.  

A compensable disability evaluation for residuals of a left 
mandible fracture is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


